FILED
                             NOT FOR PUBLICATION                            MAY 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAE JUNG CHUNG LEE,                              No. 07-72815

               Petitioner,                       Agency No. A098-266-344

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Hae Jung Chung Lee, a native and citizen of South Korea, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo claims of due process violations.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny the petition for review.

      The agency properly determined that it lacked jurisdiction to consider Chung

Lee’s application for a U visa. See 8 C.F.R. § 214(c)(5)(ii) (listing the application

procedures for a U visa); Lee v. Holder, 599 F.3d 973, 975-76 (9th Cir. 2010) (per

curiam) (U.S. Citizenship and Immigration Service has sole jurisdiction over all U

visa applications).

      Chung Lee’s due process contention is unpersuasive. Cf. Dielman v. INS, 34

F.3d 851, 853 (9th Cir. 1994) (finding unpersuasive a similar contention that

Congress violated due process by delegating authority over visa petitions to the

Attorney General rather than the IJs or the BIA).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-72815